Citation Nr: 1143654	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cardiovascular disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In December 2010, the Board remanded this appeal to obtain treatment records and to afford the Veteran a VA examination.  As discussed in detail below, additional treatment records were obtained, but the Veteran failed to report for the scheduled VA examination.  Thus, to the extent possible, the Board's remand directives were substantially complied with.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A cardiovascular disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

A cardiovascular disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in April 2006 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  Also, it notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records.  Pursuant to the Board's December 2010 remand, the Veteran was scheduled for a VA examination in March 2011. However, he failed to report for the evaluation and did not provide good cause for such failure.  Accordingly, the Board concludes that VA has discharged its duty to further assist the Veteran in obtaining evidence to substantiate his service connection claim on appeal.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.

II.  Analysis

The Veteran contends that he had a heart murmur as a child that was aggravated by his military service, which resulted in a current cardiovascular disorder.  He contends that his heart attack was caused by the pressure of working as an instructor.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Certain chronic diseases, including a cardiovascular disorder, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Additionally, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service as well as clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2011).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's January 1962 pre-induction examination and his May 1963 induction examination revealed a clinically normal heart and vascular system.  He did not report having a preexisting heart murmur.  His STRs show no treatment for, or diagnosis of, any cardiovascular disorder.  Additionally, they do not show any complaints of a heart murmur.  His separation examination in April 1965 also revealed a clinically normal heart and vascular system.  X-rays of his chest in April 1965 only showed findings pertaining to the lungs of calcifications bilaterally in the hilar region.  No findings pertinent to the Veteran's heart were noted.  

After service, in December 1965, the Veteran underwent an electroencephalogram (EEG) and electrocardiogram (ECG) that were normal.  He reported having three brief episodes of syncope in the last 12 years and having had an episode of syncope while stationed in Germany during service.  He was diagnosed in pertinent part with idiopathic syncope.  At a July 2004 examination for a commercial driver's license, the Veteran reported a history of a heart murmur but denied having any other heart problems or having undergone heart surgery.  Examination at that time did not reveal any murmurs, extra sounds, an enlarged heart, or a pacemaker.  

According to VA treatment records beginning in July 2006, the Veteran has been diagnosed with several cardiovascular problems, including atrial fibrillation, pacemaker placement, history of congestive heart failure, acute myocardial infarction, and coronary artery disease.  See July 2006 assessment & March 2009 active problem list.  The Veteran reported that the pacemaker placement occurred in March 2005 and that he was found to be in congestive heart failure in October 2005.  See July 2006 record. None of the Veteran's treatment records include any medical opinion regarding the etiology of a diagnosed cardiovascular disorder.

Based on a review of the evidence, the Board finds that service connection for a cardiovascular disorder is not warranted.  Although the Veteran reported having a heart murmur as a child, the Board finds that clear and unmistakable evidence that he had a preexisting cardiovascular disorder at entrance to service has not been shown.  As discussed above, he was afforded two examinations prior to his entering service, and neither examination revealed any cardiovascular disorder.  Also, the Veteran himself did not report having a heart murmur at that time.  Thus, although in connection with the current appeal the Veteran has reported having a heart murmur prior to service, the contemporaneous medical evidence at the time of his entrance to service does not show a cardiovascular disorder.  Also, medical evidence dated in December 1965 fails to show that the Veteran reported a history of a heart murmur.  Evidence that is clear and unmistakable sufficient to rebut the presumption of soundness has not been shown, and the Board finds the Veteran to have been sound on enlistment into service.  

Although the Veteran has been diagnosed with several cardiovascular disorders post-service, the evidence does not show any of them are related to his military service.  The Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his cardiovascular system actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his cardiovascular system.  Rather, as indicated above, the Veteran believes that he had a heart murmur prior to service; he has not indicated actually incurring an injury or disease to his heart in service.  None of the Veteran's service records show any cardiovascular complaints.  The Board acknowledges that the December 1965 records show that the Veteran reported a 12 year history of syncope episodes, which included an episode in service.  However, his service records do not show any syncope episodes.  Even if the Veteran did have an episode of syncope in service, the December 1965 records show that the diagnosis was idiopathic syncope as opposed to being related to a heart problem.  The evidence fails to show that the Veteran incurred an in-service injury or disease to his cardiovascular system.

Moreover, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided an opinion that any of the Veteran's cardiovascular disorders are related to his military service.  Indeed, the Veteran was scheduled for a VA examination in March 2011 to determine the etiology of his diagnosed cardiovascular disorders.  However, the Veteran failed to report for the examination and has not provided good cause for not reporting.  

The evidence of record fails to show a nexus between a currently diagnosed cardiovascular disorder and the Veteran's military service.  38 C.F.R. § 3.655.  None of the post-service medical records indicate an etiology of his heart problems.  Without evidence of an in-service event (e.g., injury, or disease) to the heart or competent evidence of an association between a diagnosed cardiovascular disorder and active duty, service connection for a cardiovascular disorder is not warranted.  

The Board notes that the Veteran's discharge examination in April 1965 showed a clinically normal heart and vascular system  The Board finds that the onset of his post-service cardiovascular disorders did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing a cardiovascular disorder until the Veteran reported having pacemaker placement and congestive heart failure in 2005, four decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of cardiovascular complaints, symptoms, or findings for four decades between the period of active service and a diagnosis of a cardiovascular disorder is itself evidence which tends to show that any diagnosed cardiovascular disorder did not have its onset in service or for years thereafter.  

Additionally, the evidence does not show that the Veteran had a cardiovascular disorder that was manifest to a degree of 10 percent or more within discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

Also, the Board acknowledges that the Veteran has been shown to have ischemic heart disease, which includes acute, subacute, and old myocardial infarction as well as atherosclerotic cardiovascular disease including coronary artery disease, and that ischemic heart disease is presumptively related to herbicides.  See 38 C.F.R. § 3.309.  However, the Veteran has not contended, nor does the evidence show, that he was actually exposed to herbicides in service or that he served in the Republic of Vietnam and, as such, is presumed to have been exposed to herbicides.  Thus, although the Veteran has been diagnosed with a cardiovascular disorder presumptively related to herbicide exposure, the evidence does not reflect that the Veteran was exposed to herbicides in service.  Therefore, service connection as presumptively related to herbicides is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

The Board acknowledges the Veteran's belief that he has a cardiovascular disorder that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a cardiovascular disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a cardiovascular disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for a cardiovascular disorder is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


